Citation Nr: 1431252	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for recurrent dislocations of the left shoulder to include arthritis.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2014, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the weight of the evidence shows that the Veteran's osteoarthritis of left shoulder is related to a history of recurrent left shoulder dislocations in service.


CONCLUSION OF LAW

The criteria for service connection for recurrent dislocations of the left shoulder to include arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5201-5003 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error that may have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II.  Analysis

The Veteran contends that his current diagnosis of osteoarthritis of the left shoulder is due to an injury in service and subsequent recurrent dislocations of the left shoulder. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service treatment records (STRs) show that, upon enlistment in January 1954, no history of bone, joint, or other deformity, or painful or "trick" shoulder or elbow was noted.  In addition, clinical evaluation of the upper extremities and musculoskeletal system was normal.  An August 1957 STR noted that the Veteran "fell landing on his shoulder while receiving a pass when engaged in a game of football."  The final diagnosis was "dislocation, joint, incomplete, acromioclavicular (AC) joint, left."  A September 1957 STR notes "examination of the left shoulder girdle and the left humerus show no evidence of fracture or dislocation."  Upon separation in October 1957, a bone, joint, or other deformity, and painful or "trick" shoulder or elbow were marked "yes" under "have you ever had or have you now."  The dislocated left shoulder was noted, and the physician stated that there was a "full recovery, no compl[aint]."

On November 2011 VA examination, the Veteran was diagnosed with osteoarthritis and a dislocated left shoulder.  The examiner noted the Veteran's injury while playing football in 1957, and stated that the Veteran does not recall the diagnosis.  He now complains of pain in the shoulder that began 2-3 years ago.  The examiner opined that the osteoarthritis of the left shoulder is less likely as not caused by or a result of service.  The examiner reasoned that, following service, the Veteran worked as an electrical engineer for approximately 30 years.  The Veteran developed left shoulder pain in the last 2-3 years.  The radiograph performed last year noted some arthritic changes.  The Veteran was discharged from service over 50 years ago, and there is no evidence of periodic treatment for the claimed condition.  The changes noted on the recent radiograph are not uncommonly considered part of the normal aging process.

During a December 2011 private consultation, the Veteran reported left shoulder joint pain when actively moved that feels like a grating sensation in the shoulder.  He reported that he injured his left shoulder during the service, and that he did well for years until pain started in left shoulder at the left AC joint.  After physical examination of the Veteran, the examiner opined that the Veteran had fracture dislocation of the left AC joint, treated nonoperatively, and has developed painful post-traumatic arthritis changes of the left AC joint as a result of the injury.

At the Veteran's March 2014 Board hearing, he testified that his shoulder has always bothered him ever since the injury in service but "not bad."  He testified that he worked in an office and did not do manual labor.  The Veteran also testified that the December 2011 private physician was in possession of the Veteran's STRs.

Both the opinion of the November 2011 and December 2011 examiners appear to have been based upon a thorough examination of the Veteran and a thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's osteoarthritis of the left shoulder and recurrent shoulder dislocations are related to service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for recurrent dislocations of the left shoulder to include arthritis is granted.


ORDER

Service connection for recurrent dislocations of the left shoulder to include arthritis is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


